Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered May 1, 1997, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that various comments made by the prosecutor during summation require reversal is partly unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951). In any event, the prosecutor’s remarks were fair comment on the evidence, fair response to the defense counsel’s summation remarks, or harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Patrona, 232 AD2d 432; People v Woodson, 198 AD2d 535).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Friedmann, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.